Filed 11/5/21 P. v. Lynn CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




 THE PEOPLE,                                                                                   C093473

                    Plaintiff and Respondent,                                   (Super. Ct. No. CRF2001917)

           v.

 SAXON DANIEL LYNN,

                    Defendant and Appellant.




         Defendant Saxon Daniel Lynn pled no contest to making criminal threats and
admitted a prior conviction enhancement. At the conclusion of the hearing, the probation
officer told the trial court the victim was requesting a criminal protective order (the
order). The trial court issued the order and advised defendant regarding the prohibited
conduct identified therein. Defendant did not object. Defendant’s sentencing hearing
was held approximately two months later, during which the trial court sentenced
defendant to two years eight months in prison.



                                                             1
       Defendant’s sole argument on appeal is that the trial court abused its discretion for
various reasons when it issued the order. The People argue defendant forfeited the
argument by failing to object to the imposition of the order or, alternatively, the issue is
moot because the order is no longer in effect. We agree with the People that the issue is
forfeited.
       Defendant acknowledges that, “ ‘[a]s a general rule, an appell[ant] waives issues
on appeal that he or she did not initially raise in the trial court.’ ” (Citing People v.
Ponce (2009) 173 Cal.App.4th 378.) Defendant asserts, however, that the exception to
the forfeiture rule “ ‘for unauthorized sentences and sentencing decisions that are in
excess of the trial court’s jurisdiction’ ” should apply. (Citing ibid.)
       It is clear the argument is forfeited unless the exception applies because defendant
did not object to the imposition of the order. (People v. Ponce, supra, 173 Cal.App.4th at
p. 381.) The problem with defendant’s argument is that the imposition of the order was
not an unauthorized sentence and did not form part of the trial court’s sentencing
decisions. While the trial court did not select the statutory basis for the order on the
form, the parties agree the only applicable statute pursuant to which the trial court could
have granted the order was Penal Code section 136.2. A criminal protective order issued
pursuant to that statute is operative only during the pendency of the criminal proceedings
and as prejudgment orders. (People v. Selga (2008) 162 Cal.App.4th 113, 118-119.)
Consistent with the foregoing, the back of the order stated it was valid only “as long as
the court has jurisdiction over the case” and it was “not valid after imposition of a state
prison commitment,” citing People v. Stone (2004) 123 Cal.App.4th 153. Further, the
order was imposed prior to sentencing and was not mentioned by the trial court during
the sentencing hearing.
       Based on the foregoing, the order terminated by operation of law and based on the
plain language on the back of the order when the trial court sentenced defendant. The



                                               2
exception to the forfeiture rule upon which defendant relies thus simply does not apply
under the facts presented. Defendant’s argument is forfeited.
                                     DISPOSITION
      The judgment is affirmed.



                                                /s/
                                                Robie, Acting P. J.



We concur:



/s/
Mauro, J.



/s/
Renner, J.




                                            3